                 Case 2:20-cv-00950-JCC Document 47 Filed 02/08/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PUGET SOUNDKEEPER ALLIANCE, et al.,                     CASE NO. C20-0950-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   ANDREW WHEELER, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendant-Intervenors’ unopposed motion to
16   dismiss Defendant-Intervenor Edison Electric Institute from this action (Dkt. No. 45) and the
17   parties’ stipulated motion to stay the proceedings (Dkt. No. 46).
18           Plaintiffs Puget Soundkeeper Alliance, the Sierra Club, the Idaho Conservation League,
19   and Mi Familia Vota bring claims against the Environmental Protection Agency and the Army
20   Corps of Engineers challenging two successive rules defining “waters of the United States” in
21   the Clean Water Act. (See generally Dkt. No. 40.) Third-party Patagonia Works’ motion to
22   intervene on behalf of Plaintiffs (Dkt. No. 21) and Defendants’ motion to consolidate this action
23   with Washington Cattlemen’s Association v. United States Environmental Protection Agency,
24   C19-0569-JCC, Dkt. No. 87 (W.D. Wash. 2019), are pending.
25          The parties now ask the Court to stay the proceedings because President Biden issued an
26   Executive Order on January 20, 2021, pursuant to which Defendants are reviewing the rule at


     ORDER
     C20-0950-JCC
     PAGE - 1
               Case 2:20-cv-00950-JCC Document 47 Filed 02/08/21 Page 2 of 2




 1   issue in this case. (Dkt. No. 46 at 3.) The parties wish to stay the proceedings until May 1, 2021

 2   to give the appropriate officials adequate time to review the challenged rule and determine

 3   whether it will be maintained, modified, or otherwise reconsidered. (Id.) The parties contend that

 4   a stay will promote judicial economy and conserve the parties’ resources. (Id.) Defendant-

 5   Intervenors also ask the Court to dismiss Intervenor-Defendant Edison Electric Institute from the

 6   action. (Dkt. No. 45.) Neither Plaintiffs nor Defendants have filed an opposition to Defendant-

 7   Intervenors’ motion.

 8          Having thoroughly considered the motions and the relevant record, and finding good

 9   cause, the Court GRANTS the motions (Dkt. Nos. 45, 46) and ORDERS:

10          1. Intervenor-Defendant Edison Electric Institute is DISMISSED from this matter

11              without prejudice.

12          2. This matter, including but not limited to all pending motions, is STAYED until May

13              1, 2020.

14          3. The parties must file a joint status report on or before May 1, 2021, to update the

15              Court on the status of the case.

16          4. The Clerk is DIRECTED to statistically close this case.

17          DATED this 8th day of February 2021.




                                                          A
18
19

20
                                                          John C. Coughenour
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C20-0950-JCC
     PAGE - 2
